Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Agreement is entered into on the 18th day of April, 2013.

 

Between:

 

LONE PINE RESOURCES CANADA LTD., a corporation carrying on business in the
Province of Alberta

 

(the “Corporation”)

 

- and –

 

TIM GRANGER, an individual residing in in the Province of Alberta.

 

(the “Executive”)

 

Whereas:

 

A.                                    The Corporation wishes to retain the
services of the Executive as its President and Chief Executive Officer, and the
Executive wishes to provide such services in accordance with the terms and
conditions of this Agreement;

 

B.                                    In such capacity, the Executive will also
be appointed as the President and Chief Executive Officer of Parent; and

 

B.                                    The Executive has been provided with the
terms and conditions contained herein, which the Executive acknowledges as good
and sufficient consideration.

 

The Parties agree as follows:

 

ARTICLE 1
DEFINITIONS AND INTERPRETATIONS

 

1.1                               In this Agreement, including the recitals
hereto:

 

(a)                                 “Affiliated” has the meaning set out in the
Securities Act (Alberta), as amended from time to time, and an “Affiliate” means
one or two or more Affiliated Persons;

 

(b)                                 “Agreement” means this Executive Employment
Agreement, as from time to time supplemented or amended by one or more
agreements entered into pursuant to the applicable provisions hereof;

 

(c)                                  “Annual Base Salary” means the amount paid
to the Executive by the Corporation pursuant to Section 4.1;

 

(d)                                 “Annual Compensation” means an amount equal
to the greater of:

 

--------------------------------------------------------------------------------


 

(i)                                   Executive’s Annual Base Salary at the
annual rate in effect at the date of his Involuntary Termination;

 

(ii)                                Executive’s Annual Base Salary at the annual
rate in effect 60 days prior to the date of his Involuntary Termination; or

 

(iii)                             Executive’s Annual Base Salary at the annual
rate in effect immediately prior to a Change of Control.

 

(e)                                  “Applicable Laws” means, in relation to
this Agreement, all applicable provisions of laws, statutes, rules, regulations,
official directives and orders of and the terms of all judgments, orders and
decrees issued by any authorized authority by which such person is bound or
having application to the Agreement;

 

(f)                                   “Applicable Privacy Laws” means any and
all Applicable Laws relating to privacy and the collection, use and disclosure
of Personal Information in all applicable jurisdictions, including but not
limited to the Personal Information Protection and Electronic Documents Act
(Canada) and/or any comparable provincial law including the Personal Information
Protection Act (Alberta);

 

(g)                                  “Benefits” means those amounts or
entitlements provided, or paid for, by the Corporation in respect of the
Executive pursuant to Article 5, all of which are subject to the terms of the
applicable benefit plan;

 

(h)                                 “Board” means the board of directors of
Parent;

 

(i)                                     “Cause” means any reason which would
entitle the Corporation to terminate the Executive’s employment without notice
or payment in lieu of notice at common law and includes, without limiting the
generality of the foregoing:

 

(i)                                   the criminal conviction of the Executive
of an offence involving moral turpitude, dishonesty or a breach of trust as
regards the Corporation or its Affiliates;

 

(ii)                                the commission by the Executive of any act
of theft, fraud, embezzlement or misappropriation of property or funds against
the Corporation or any of its Affiliates that is materially injurious to any
such entity regardless of whether a criminal conviction is obtained;

 

(iii)                             the failure of the Executive to devote
substantively all of his business time to the Corporation’s business affairs or
to perform his or her duties pursuant to this Agreement (excluding failures due
to illness, incapacity, vacations, incidental civic activities, and incidental
personal time), which failure is not remedied within 30 calendar days after
written demand is delivered by the Board, which demand specifically identifies
the manner in which the Board believes that the Executive has failed to devote
substantively all of his or her business time to the Corporation’s business
affairs or to perform his or her duties pursuant to this Agreement;

 

2

--------------------------------------------------------------------------------


 

(iv)                            the failure of the Executive to comply with any
instruction (whether written or oral) from the Board, which failure, to the
extent curable as determined by the Board in its discretion, is not remedied
within 30 calendar days after written demand is delivered by the Board to the
Executive; and

 

(v)                               the knowing or willful material violation of
Applicable Laws relating to securities by the Executive;

 

(j)                                    “Change in Duties” means the occurrence
of any one or more of the following:

 

(i)                                   a significant change in the nature or
scope of Executive’s authorities or duties from those applicable to him
immediately prior to the date on which a Change of Control occurs;

 

(ii)                                a reduction in Executive’s Annual Base
Salary from that provided to him immediately prior to the date on which a Change
of Control occurs;

 

(iii)                             a diminution in Executive’s eligibility to
participate in bonus, stock option, incentive award and other compensation plans
which provide opportunities to receive compensation which are the greater of
(A) the opportunities provided by the Corporation (including its subsidiaries
and Affiliates) for employees with comparable duties or (B) the opportunities
under any such plans under which he was participating immediately prior to the
date on which a Change of Control occurs;

 

(iv)                            a diminution in employee benefits (including but
not limited to medical, dental, life insurance and long-term disability plans)
and perquisites applicable to Executive from the greater of (A) the employee
benefits and perquisites provided by the Corporation (including its subsidiaries
and Affiliates) to employees with comparable duties or (B) the employee benefits
and perquisites to which he was entitled immediately prior to the date on which
a Change of Control occurs; or

 

(v)                               a change in the location of Executive’s
principal place of employment by the Corporation (including its subsidiaries and
Affiliates) by more than 75 kilometers from the location where he was
principally employed immediately prior to the date on which a Change of Control
occurs.

 

Notwithstanding the foregoing provisions of this Section 1.1(j) or any other
provision in this Agreement to the contrary, any assertion by Executive of a
termination of employment based on a “Change in Duties” shall not be effective
unless all of the following requirements are satisfied: (A) the condition
described in clauses (i), (ii), (iii), (iv) or (v) of the preceding sentence
giving rise to Executive’s termination of employment must have arisen without
Executive’s consent; (B) Executive must provide written notice to the Board of
such condition in accordance with Article 13 within 20 days of the initial
existence of the condition; and (C) the condition specified in such notice must
remain uncorrected for 30 days after receipt of such notice by the Board.

 

(k)                                 “Change of Control” means the occurrence of
any one of the following events:

 

3

--------------------------------------------------------------------------------


 

(i)                                   the acquisition by any individual, entity
or group (within the meaning of section 13(d)(3) or 14(d)(2) of the Exchange
Act) (an “Acquiring Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%) or more of
either (A) the then outstanding shares of common stock of Parent (the
“Outstanding Parent Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of Parent entitled to vote generally in the
election of directors (the “Outstanding Parent Voting Securities”); provided,
however, that for purposes of this subsection (i) any acquisition by any
Acquiring Person pursuant to a transaction which complies with subsection
(iii)(A) of this definition shall not constitute a Change of Control;

 

(ii)                                individuals, who, on the date immediately
following the Commencement Date, are members of the Board (the “Incumbent
Directors”), cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Commencement Date whose election, or nomination for election by Parent’s
stockholders, was approved by a vote of at least a majority of the then
Incumbent Directors shall be deemed for purposes of this definition to
thereafter be an Incumbent Director, but excluding, for these purposes, any such
individual whose initial assumption of office as a director occurs as a result
of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of an Acquiring Person other than the Board; or

 

(iii)                             the consummation of a reorganization, merger,
consolidation amalgamation or other business combination of Parent or any of its
subsidiaries, or the sale, lease or other disposition of all or substantially
all of the assets of Parent and its subsidiaries, taken as a whole (other than
to an entity wholly owned, directly or indirectly, by Parent), or the
liquidation or dissolution of Parent (any of the foregoing being a “Corporate
Transaction”), unless, following such Corporate Transaction, (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Parent Common Stock and Outstanding
Parent Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than fifty percent (50%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of Parent (if it be
the ultimate parent entity following such Corporate Transaction) or the
corporation resulting from such Corporate Transaction (or the ultimate parent
entity which as a result of such transaction owns Parent or all or substantially
all of Parent’s assets either directly or through one or more subsidiaries), and
(B) at least a majority of the members of the board of directors of the ultimate
parent entity resulting from such Corporate Transaction were members of the
Board at the time of the execution of the initial agreement, or of the action of
the Board, providing for such Corporate Transaction.  For purposes of the
foregoing sentence, only (A) shares of common stock and voting securities of
Parent, assuming Parent is the ultimate parent entity following such Corporate

 

4

--------------------------------------------------------------------------------


 

Transaction, held by a beneficial owner immediately prior to such Corporate
Transaction and any additional shares of common stock and voting securities of
Parent issuable to such beneficial owner in connection with such Corporate
Transaction in respect of the shares of common stock and voting securities of
Parent held by such beneficial owner immediately prior to such Corporate
Transaction, or (B) shares of common stock and voting securities of the ultimate
parent entity following such Corporate Transaction, assuming Parent is not the
ultimate parent entity following such Corporate Transaction, issuable to a
beneficial owner in respect of the shares of common stock and voting securities
of Parent held by such beneficial owner immediately prior to such Corporate
Transaction, in either case shall be included in determining whether or not the
fifty percent (50%) ownership test in this subparagraph (iii) has been
satisfied.

 

(l)                                     “Change of Control Severance Amount”
means an amount equal to 2.5 times Executive’s Annual Compensation, plus an
additional sum equal to 15% of that amount in lieu of all Benefits;

 

(m)                             “Change of Control Severance Period” means a
period commencing on the date Executive’s employment by the Corporation or any
subsidiary or Affiliate thereof or successor thereto is subject to an
Involuntary Termination and continuing for 24 months.

 

(n)                                 “Commencement Date” means April 22, 2013.

 

(o)                                 “Compensation Committee” means the
Compensation Committee of the Board; provided, however, that if at any time the
Board does not have a standing Compensation Committee, then the term
“Compensation Committee” shall mean the Board.

 

(p)                                 “Confidential Information” means any
information of a confidential or proprietary nature which relates to the
Corporation or Parent, including trade secrets, technical expertise or
information, marketing strategies, sales and pricing policies, financial
information, business, marketing or technical plans, programs, methods,
techniques, concepts, formulas, documentation, intellectual property, software,
industrial designs, products, technical studies and data, strategic studies,
engineering information, client and supplier lists, personnel information, and
all documents relating to intellectual property, discoveries, concepts, ideas,
improvements, inventions, patents, activities, technology, machinery, equipment,
developments and know-how, and any other materials or information related to the
business or activities of the Corporation or Parent which has not been made
available generally to the public.  Notwithstanding the foregoing, Confidential
Information shall not include any information which is or becomes public
knowledge through no fault of the Executive;

 

(q)                                 “Corporate Property” includes all property
issued by the Corporation or Parent to the Executive for the purposes of
carrying out the Executive’s duties under this Agreement, all documents relating
to the business of the Corporation or Parent, and any and all Confidential
Information, proprietary technology, financial, operating and training
information, all works of expression and any copyrights in such works, current
or potential business contacts and contract development information, patentable

 

5

--------------------------------------------------------------------------------


 

inventions, discoveries or trade secrets, and any materials, tools, equipment,
devices, records, files, data, tapes, computer programs, computer disks,
software, communications, letters, proposals, memoranda, lists, drawings,
blueprints, correspondence, specifications or any other documents or property
belonging to the Corporation or Parent or relating to the business of the
Corporation or Parent, and all copies thereof and therefrom;

 

(r)                                    “Exchange Act” means the United States
Securities Exchange Act of 1934, as amended.

 

(s)                                   “Involuntary Termination” means any
termination of Executive’s employment with the Corporation which:

 

(i)                                     does not result from a resignation by
Executive (other than a resignation pursuant to subsection (ii) of this
Section 1.1(s)); or

 

(ii)                                  results from a resignation by Executive on
or before the date which is 60 days after the date upon which Executive receives
notice of or otherwise becomes subject to a Change in Duties;

 

provided, however, the term “Involuntary Termination” shall not include a
termination for Cause or any termination as a result of death, Permanent
Disability, or Retirement.

 

(t)                                    “Notice” means any Notice given by one
party to the other party in accordance with Article 13;

 

(u)                                 “Parent” means Lone Pine Resources Inc., a
Delaware corporation;

 

(v)                                 “Permanent Disability” “ means a mental or
physical state whereby the Executive:

 

(i)                                     is unable, due to illness, disease,
mental or physical disability or similar cause, to fulfill the Executive’s
obligations as an executive or officer of the Corporation for a cumulative
period of 9 months out of 12 consecutive calendar months; or

 

(ii)                                  is declared by a Court of competent
jurisdiction to be mentally incompetent or incapable of managing his or her
affairs.

 

(w)                               “Personal Information” means information about
an identifiable individual;

 

(x)                                 “Personal Information Disclosure” has the
meaning ascribed to it in Article 12 of this Agreement;

 

(y)                                 “Remuneration” means the Annual Base Salary
and other amounts the Executive is entitled to receive pursuant to Article 4;

 

(z)                                  “Retirement” means Executive’s resignation
on or after the date he reaches age sixty-five.

 

(aa)                          “Standard Severance Payment” is the payment made
to the Executive upon his termination without Cause pursuant to Section 7.1(e);

 

6

--------------------------------------------------------------------------------


 

(bb)                          “Standard Severance Period” means notice or pay in
lieu of notice, in the Corporation’s discretion, equal to 18 months;

 

(cc)                            “Term” means the period during which this
Agreement remains in force pursuant to Section 2.2; and

 

(dd)                          “Termination Date” means the last day actively
worked by the Executive for the Corporation or, as applicable, the last day of
any period of notice provided under Article 7, regardless of the reason for or
method of the termination of the Executive.

 

1.1                               The headings in this Agreement are inserted
for convenience and ease of reference only, and shall not affect the
construction or interpretation of this Agreement.

 

1.2                               All words in this Agreement importing the
singular number include the plural, and vice versa.  All words importing gender
include the masculine, feminine and neuter genders.

 

1.3                               All monetary amounts are in Canadian dollars.

 

1.4                               The word “including”, when following any
general statement or term, is not to be construed as limiting the general
statement or term to the specific items or matters set forth or to similar items
or matters, but rather as permitting the general statement or term to refer to
all other items or matters that could reasonably fall within its broadest
possible scope.

 

1.5                               A reference to a statute includes all
regulations made thereunder, all amendments to the statute or regulations in
force from time to time, and any statute or regulation that supplements or
supersedes such statute or regulations.

 

1.6                               A reference to an entity includes any
successor to that entity.

 

1.7                               A reference to “approval”, “authorization” or
“consent” means written approval, authorization or consent.

 

1.8                               A reference to an Article is to an Article of
this Agreement and the reference to a Section followed by a number or some
combination of numbers and letters refers to the section or subsection of this
Agreement so designated.

 

ARTICLE 2
EMPLOYMENT OF EXECUTIVE

 

2.1                               The Corporation agrees to employ the Executive
as the President and Chief Executive Officer of the Corporation, and the
Executive agrees to accept such employment, all in accordance with the terms and
conditions of this Agreement.

 

2.2                              The term of this Agreement and the Executive’s
employment with the Corporation shall be for an indefinite period from the
Commencement Date, unless earlier terminated by the Corporation or the Executive
pursuant to the terms and conditions of this Agreement; provided, however that
within 30 days after the date that is thirty months after the Commencement Date
and within 30 days after each successive 30-month period of time thereafter that
this Agreement is in effect, the Corporation shall have the right to review the
provisions of Section

 

7

--------------------------------------------------------------------------------


 

7.1(f) of this Agreement (Change of Control) (and such other provisions of this
Agreement as are necessary to give effect to the provisions of that section),
and in its sole discretion either continue and extend the provisions of
Section 7.1(f) of this Agreement, terminate the provisions of Section 7.1(f) of
this Agreement, and/or offer to amend the provisions of Section 7.1(f) of this
Agreement and such other provisions of this Agreement as are necessary to give
effect to such section.  The Compensation Committee will vote on whether to so
extend, terminate, and/or offer to amend the provisions of Section 7.1(f) of
this Agreement and will notify Executive of such action within said 30-day time
period mentioned above.  The provisions of Section 7.1(f) of this Agreement
shall remain in effect until so terminated and/or modified by the Corporation. 
Failure of the Compensation Committee to take any action within said 30-days
shall be considered as an extension of the provisions of Section 7.1(f) of this
Agreement for an additional 30-month period of time.  Notwithstanding anything
to the contrary contained in this “sunset provision,” it is agreed that if a
Change of Control occurs while the provisions of Section 7.1(f) of this
Agreement are in effect, then such provisions shall not be subject to
termination or modification under this “sunset provision,” and shall remain in
force for a period of 30 months after such Change of Control, and if within said
30 months the contingency factors occur which would entitle Executive to the
benefits as provided in Section 7.1(f), the provisions of such section shall
remain in effect in accordance with their terms.  If, within such 30 months
after a Change of Control, the contingency factors that would entitle Executive
to said benefits do not occur, thereupon this 30-month “sunset provision” shall
again be applicable with the 30-day time period for Compensation Committee
action to thereafter commence at the expiration of said 30 months after such
Change of Control and on each 30-month anniversary date thereafter.

 

ARTICLE 3
DUTIES OF THE EXECUTIVE

 

3.1                               During the Term of this Agreement, the
Executive shall:

 

(a)                                 report to the Board or other senior
executive officer as assigned by the Board;

 

(b)                                 perform such duties and responsibilities of
the President and Chief Executive Officer of the Corporation, including those
duties and responsibilities customarily performed by a person holding the same
or equivalent position in entities of a similar size to the Corporation, engaged
in a business similar to that of the Corporation, as well as such other related
duties and responsibilities as may be assigned to the Executive from time to
time;

 

(c)                                  accept such other office or offices in the
Corporation, Parent and its other subsidiaries and Affiliates which the
Executive may be elected or appointed to by the Corporation or Parent;

 

(d)                                 observe and follow the policies and
procedures established by the Corporation, which the Executive acknowledges and
agrees have been provided to the Executive for review prior to the Commencement
Date, and such policies and procedures adopted by the Corporation from time to
time, all of which are subject to change by the Corporation in its sole
discretion; and

 

(e)                                  devote substantially all of the Executive’s
working time, attention, efforts and skill to the performance of the Executive’s
employment duties and responsibilities and business of

 

8

--------------------------------------------------------------------------------


 

the Corporation, provide exclusive services to the Corporation and truly and
faithfully serve the best interests of the Corporation at all times.  In
particular, and without limiting the generality of the foregoing, the Executive
shall not, without the prior written consent of the Board, engage in any
personal activities or any employment, consulting work, trade or other business
activity on the Executive’s own account or on behalf of any other Person which
may compete, conflict or interfere with the performance of the Executive’s
duties hereunder in any way.

 

ARTICLE 4
REMUNERATION

 

4.1                               During the Term of this Agreement, the
Corporation shall pay to the Executive a salary of $400,000 per annum (the
“Annual Base Salary”), less all applicable deductions, payable in accordance
with the Corporation’s payroll practices and policies.  The Annual Base Salary
will be reviewed annually by the Corporation and may be increased at the sole
discretion of the Corporation based upon such factors as the Corporation, in its
sole discretion, determines are relevant, which may include the performance of
the Corporation and the compensation arrangements of other entities of a similar
size engaged in a similar business to that of the Corporation.

 

4.2                               Subject to approval by the Compensation
Committee, as a senior leader of the Corporation, with respect to the 2013
performance year, the Executive will be entitled to receive equity awards under
the Lone Pine Resources Inc. 2011 Stock Incentive Plan (the “Stock Plan”) with
an aggregate award value of Cdn$1 million (the “2013 Annual Grant”), with fifty
percent (50%) of such 2013 Annual Grant in the form of Phantom Stock Units that
will settle in cash (the “2013 Cash PSUs”) and the remaining fifty percent (50%)
of such 2013 Annual Grant in the form of Performance Units that will settle in
common stock of Parent (the “2013 Stock PUs”), and which are contingent on
Parent’s achievement of a relative total stockholder return performance
objective (“Relative TSR”). The 2013 Cash PSUs and the 2013 Stock PUs shall be
awarded to the Executive on the 15th day of the month following the Commencement
Date (the “Grant Date”). The number of 2013 Cash PSUs and 2013 Stock PUs shall
be calculated on the Grant Date in accordance with terms of the Stock Plan and
Parent’s valuation practices, and subject to applicable adjustments in the event
of stock splits, stock dividends or other similar capital transactions between
calculation and grant. Subject to the terms of the forms of agreement governing
the 2013 Annual Grant, the 2013 Cash PSUs will vest equally on the first, second
and third anniversaries of the Grant Date, and the 2013 Stock PUs will have a
performance period of the Commencement Date through December 31, 2015 (the
“Performance Period”).  The number of shares of common stock that may be
deliverable pursuant to the 2013 Stock PUs will range from 0% to 200% depending
on Parent’s Relative TSR during the Performance Period.  Both the 2013 Cash PSUs
and the 2013 Stock PUs will provide for automatic use of a portion of such
securities to cover minimum tax withholding so that the Executive will not need
to make any cash payments to cover such tax withholding.

 

4.3                               Commencing in 2014, during the Executive’s
employment with the Corporation, he will be eligible to be granted annual equity
awards under the Stock Plan (“Annual Grants”). The actual grant date value of
all such Annual Grants made during the Executive’s employment with the
Corporation shall be determined in the discretion of the Compensation Committee
after taking into account the Corporation’s and the Executive’s performance and
other relevant factors.

 

9

--------------------------------------------------------------------------------


 

While any grant and the size of it are in the discretion of the Compensation
Committee, it is contemplated that the annual long term equity grants in 2013
and subsequent years will be in the same amount or greater than the 2013 Annual
Grant, subject to the Board’s evaluation of the Executive’s performance and then
current market compensatory levels and practices. It is further contemplated
that the terms and conditions of the Executive’s 2014 and future Annual Grants
(including, without limitation, the form of award(s), vesting schedule,
performance objectives, restrictive provisions, etc.) granted to the Executive
shall be the same as such terms and conditions applicable to the annual
long-term incentive awards granted to other senior executive officers of the
Corporation at the time of such grants. All of such Annual Grants shall be
subject to any applicable tax withholding or deductions.

 

4.4                               The Corporation shall reimburse the Executive
for all reasonable out-of-pocket expenses incurred in the performance of the
Executive’s employment duties and in accordance with the applicable policies and
procedures of the Corporation, as may be amended by the Corporation in its sole
discretion from time to time.  All payments or reimbursements of expenses shall
be subject to the submission by the Executive of appropriate vouchers, bills and
receipts.

 

4.5                               Upon termination of this Agreement for any
reason, the Executive shall only be entitled to receive any Remuneration earned
up to the Termination Date, in addition to any other severance or termination
payments which are payable under the terms of this Agreement.

 

4.6                               All entitlements upon termination to the long
term incentives outlined in Sections 4.2 and 4.3 shall be as outlined in the
Stock Plan and the forms of agreement thereunder as approved by the Compensation
Committee or the Board from time to time.  Except as otherwise provided in
Section 7.1(f)(ii), in the event of a conflict between the Stock Plan and this
Agreement, the Stock Plan shall govern.

 

ARTICLE 5
BENEFITS

 

5.1                               During the Term of this Agreement, the
Executive will be eligible to participate in all benefit programs generally
applicable to executives of the Corporation in force or adopted by the
Corporation from time to time and as amended by the Corporation in its sole
discretion, subject to the terms of the policies provided by the relevant
insurer.

 

5.2                               The Executive will be eligible to participate
in any annual incentive plan (“AIP”) that may be adopted by the Board, with a
target award level of 70% of the Executive’s Annual Base Salary, pro-rated based
on the period of time that the Executive is employed at the Corporation during
the relevant Corporation fiscal year, less applicable taxes, deductions, and
withholdings. Target incentives do not constitute a promise of payment. To
qualify for the AIP incentive bonus, the Executive must remain employed with the
Corporation through the date that the incentive bonus is paid. The Executive’s
actual AIP payout will depend on the Corporation’s financial and operating
performance and, to the extent applicable, the Compensation Committee’s
assessment of his individual performance and any AIP payout is subject to, and
governed by, the terms and requirements of the AIP document. AIP bonuses are
usually paid in March or April of the year after the fiscal year for which they
are earned.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 6
VACATION

 

6.1                               The Executive will be entitled to up to 1 flex
day per month and an annual paid vacation of 20 days.  Vacation must be taken in
such a manner and at such times as the Executive and the Corporation mutually
agree, subject to the business priorities of the Corporation.  The Executive
shall make every effort to take the Executive’s annual vacation entitlement
every year, provided, however, that the Executive must take the statutory
minimum vacation required by the Employment Standards Code (Alberta) each year. 
Vacation shall not be carried forward from year to year except as otherwise
permitted by the Corporation’s policies in effect from time to time.

 

ARTICLE 7
TERMINATION

 

7.1                               This Agreement and the employment relationship
hereunder may be terminated in any of the following circumstances:

 

(a)                               Death:  This Agreement shall automatically
terminate upon the death of the Executive, in which case the Executive’s estate
shall have no claim against the Corporation for damages or otherwise arising out
of or in respect of this Agreement or the Executive’s employment with the
Corporation except for payment of any compensation accrued to the date of death.

 

(b)                               Permanent Disability:  In the event that the
Executive suffers a Permanent Disability, the employment of the Executive may be
terminated by the Corporation upon 60 days’ notice to the Executive; except that
if the termination of the Executive’s employment would impair the Executive’s
ability to receive long term disability benefits in whole or in part the
Executive shall, in lieu of termination, be placed on an unpaid leave of
absence, it being understood that the Executive shall not be entitled to
re-employment by the Corporation after such leave of absence or when the
Executive ceases to be in receipt of such benefits.  The Executive agrees that
if the Corporation terminates the Executive for Permanent Disability, this
Agreement will have been frustrated and, in any event, that accommodating a
Permanent Disability would impose an undue hardship on the Corporation.

 

(c)                                Voluntarily:  The Executive may voluntarily
terminate this Agreement and the employment of the Executive by providing the
Corporation with 90 days’ prior written notice. After receiving such notice from
the Executive, the Corporation may either require the Executive to continue to
perform his or her duties or dismiss the Executive at any time after receipt of
that notice without additional compensation or obligation to the Executive,
except for amounts which otherwise would have been payable to the Executive
throughout the remainder of the 90 day notice period.

 

(d)                               Cause:  Notwithstanding any other term of this
Agreement, the Corporation may terminate the employment of the Executive and
terminate this Agreement at any time, without notice or payment in lieu of
notice, for Cause.

 

11

--------------------------------------------------------------------------------


 

(e)                                Without Cause:  Subject to Section 7.1(f),
the Corporation may terminate this Agreement and the employment of the Executive
without Cause at any time and for any reason by paying to the Executive the
following amounts:

 

(i)                the amount of earned but unpaid Annual Base Salary up to the
Termination Date;

 

(ii)             all outstanding vacation pay and expense reimbursements up to
the Termination Date; and

 

(iii)          a lump sum payment equal to the Annual Base Salary the Executive
would have earned during the Standard Severance Period, plus an additional sum
equal to 15% of that amount in lieu of all Benefits (the “Standard Severance
Payment”).

 

The Executive’s right to receive the Standard Severance Payment shall not be
subject to any duty to mitigate, nor affected by any actual mitigation by the
Executive.

 

(f)                                 Change of Control.  Notwithstanding the
provisions of Section 7.1(e), if Executive’s employment by the Corporation or
any subsidiary thereof or successor thereto shall be subject to an Involuntary
Termination which occurs within two (2) years after the date upon which a Change
of Control occurs, then the Corporation will, as additional compensation for
services rendered to the Corporation, pay to Executive the following amounts and
take the following actions after the last day of Executive’s employment with the
Corporation:

 

(i)                                   pay Executive a lump sum cash payment in
an amount equal to the Change of Control Severance Amount on the date that is 60
days after the date of Executive’s Involuntary Termination; and

 

(ii)                                cause any and all outstanding options to
purchase common stock of Parent held by Executive to become immediately
exercisable in full and cause Executive’s accrued benefits under any and all
nonqualified deferred compensation plans sponsored by the Corporation to become
immediately nonforfeitable.  If and to the extent that the preceding provisions
of this subsection are inconsistent or conflict with the terms of any stock
option agreement or non-qualified deferred compensation plan, then the preceding
provisions of this subsection shall govern and control.

 

If any payment provided for in this Section 7.1(f) is not made when due, the
Corporation shall pay to Executive interest on the amount payable from the date
that such payment should have been made under this section until such payment is
made, which interest shall be calculated at 10% plus the prime rate of interest
for Canadian dollar loans announced by JPMorgan Chase Bank, N.A., Toronto Branch
(or any successor thereto), on a non-compounded basis, and shall change when and
as any such change in such prime rate shall be announced by such bank.

 

(g)                                Section 7.1(f) shall be subject to the
following provisions:

 

12

--------------------------------------------------------------------------------


 

(i)                                   In the event that the Executive obtains a
money judgment or otherwise prevails with respect to any litigation brought by
the Executive or the Corporation to enforce or interpret Section 7.1(f), the
Corporation, to the fullest extent permitted by applicable law, hereby
indemnifies the Executive for his reasonable attorneys’ fees and disbursements
incurred in such litigation and hereby agrees (A) to pay in full all such fees
and disbursements and (B) to pay prejudgment interest on any money judgment
obtained by the Executive from the earliest date that payment to him should have
been made under Section 7.1(f) until such judgment shall have been paid in full,
which interest shall be calculated as specified in the last paragraph of
Section 7.1(f).

 

(ii)                                Subject to Sections 7.1(i) and 7.1(n), the
Corporation’s obligation to pay (or cause one of its subsidiaries to pay) the
Executive the Change of Control Severance Amount and to make the arrangements
provided for in Section 7.1(f) shall be absolute and unconditional and shall not
be affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Corporation
(including its subsidiaries and Affiliates) may have against him or anyone
else.  All amounts payable under Section 7.1(f) by the Corporation (including
its subsidiaries hereunder) shall be paid without notice or demand.  The
Executive shall not be obligated to seek other employment in mitigation of the
amounts payable or arrangements made under Section 7.1(f), and the obtaining of
any such other employment shall in no event effect any reduction of the
Corporation’s obligations to make (or cause to be made) the payments and
arrangements required to be made under Section 7.1(f).

 

(iii)                             This Section 7.1(g)(iii) shall only apply if
the Executive is an individual who is subject to Section 409A of the United
States Internal Revenue Code of 1986, as amended (the “Code”).  In such event,
notwithstanding any provision herein to the contrary, for all purposes of
Section 7.1(f), the Executive shall be considered to have terminated employment
with the Corporation when the Executive incurs a “separation from service” with
the Corporation within the meaning of Section 409A(a)(2)(A)(i) of the Code and
applicable administrative guidance issued thereunder.  In addition, any
reimbursement of reasonable attorneys’ fees and disbursements required under
Section 7.1(g)(i) shall be made not later than the close of Executive’s taxable
year following the taxable year in which the Executive incurs the expense;
provided, however, that, (A) upon the Executive’s termination of employment with
the Corporation, in no event shall any additional reimbursement be made prior to
the date that is six (6) months after the date of the Executive’s termination of
employment to the extent such payment delay is required under
Section 409A(a)(2)(B)(i) of the Code, and (B) in no event shall any
reimbursement be made to Executive for such fees and disbursements incurred
after the later of (1) the Executive’s death or (2) the date that is 10 years
after the date of the Executive’s termination of employment with the
Corporation.

 

(h)                                 Upon termination of the Executive’s
employment pursuant to Sections 7.1(a), (b), (c) or (d), the Executive or the
Executive’s estate (where applicable) shall only be entitled to:

 

13

--------------------------------------------------------------------------------


 

(i) payment of any portion of the Annual Base Salary due and owing up to the
Termination Date, (ii) reimbursement of all expenses properly incurred up to the
Termination Date, (iii) provision of all Benefits up to the Termination Date;
and (iv) payment for any accrued but unused vacation pay due and outstanding up
to the Termination Date.

 

(i)                                     Payment of the Standard Severance
Payment or the Change of Control Severance Amount, as the case may be, shall be
subject to the prior execution by the Executive of a Release in substantially
the same form as Schedule “A” to this Agreement.

 

(j)                                    The Executive agrees that by complying
with the terms of this Article 7, the Corporation shall have satisfied all of
its obligations to the Executive in relation to the termination of the
Executive’s employment and the Corporation shall not be obligated to make any
other payments (except for those amounts specified in this Article 7), and any
payment specified in this Article 7 shall be accepted and received by the
Executive in lieu of any common law notice, statutory notice or payment or claim
for any dismissal damages.

 

(k)                                 The Executive agrees that he will only be
entitled to one of either: (i) the Standard Severance Payment under section
7.1(e) of this Agreement; or (ii) the Change of Control Severance Amount under
section 7.1(f) of this Agreement.

 

(l)                                     The parties expressly agree that there
will be no obligation on the Corporation to continue group health and welfare
benefits during the Standard Severance Period and the Executive’s group health
and welfare benefits will cease on the Termination Date, or a later date as
determined at the sole discretion of the Corporation.

 

(m)                             All payments outlined in this Article 7 shall be
subject to any and all withholdings and deductions required to be made by the
Corporation by Applicable Laws.

 

(n)                                 Upon termination of the Executive’s
employment for any reason, the Executive shall be deemed to have resigned as a
director and/or officer of the Corporation, Parent and its and their affiliates
and subsidiaries, and as a fiduciary of any of its or their benefit plans, as of
the Termination Date.  The Executive shall promptly execute and deliver upon
termination any document reasonably required by the Corporation to evidence the
foregoing resignation.

 

ARTICLE 8
CONFIDENTIAL INFORMATION

 

8.1                               The Executive acknowledges and agrees that in
performing the Executive’s duties and responsibilities pursuant to this
Agreement, the Executive will occupy a position of high fiduciary trust and
confidence with the Corporation, pursuant to which the Executive will develop
and acquire wide experience and knowledge with respect to all aspects of the
business of the Corporation and the manner in which such business is conducted. 
It is the express intent and agreement of the Executive and the Corporation that
such knowledge and experience shall be used solely and exclusively in
furtherance of the business interests of the Corporation and not in any manner
detrimental to them.  The Executive therefore agrees that so long as the
Executive is employed by the Corporation the Executive shall not engage in any
practice or business that competes with the business or interests of the
Corporation.  The Executive further agrees that

 

14

--------------------------------------------------------------------------------


 

the Executive’s fiduciary duties shall survive the termination of the
Executive’s employment for any reason.

 

8.2                               The Executive further acknowledges and agrees
that in performing the duties and responsibilities of the Executive’s
employment, he or she will become knowledgeable with respect to a wide variety
of Confidential Information which is the exclusive property of the Corporation,
the disclosure of which would cause irreparable harm to the Corporation.  The
Executive therefore agrees that during the Term and following the termination of
the Executive’s employment for any reason, the Executive shall: (i) treat
confidentially all Confidential Information; (ii) hold Confidential Information
in the strictest of confidence and in trust for the sole benefit of the
Corporation; (iii) not disclose, publish or make available by any method
Confidential Information to any unauthorized person; and (iv) not use any
Confidential Information for any purpose other than for the specific purpose of
acting in the best interests of the Corporation and carrying out the Executive’s
duties pursuant to this Agreement, unless the Executive has obtained the prior
written consent of the Board, which consent may be refused in its sole
discretion.

 

ARTICLE 9
PROPERTY RIGHTS

 

9.1                               The Executive acknowledges and confirms that
the Corporation shall be entitled to own and control all proprietary technology,
inventions, improvements, modifications and ideas, processes and materials,
including any and all intellectual property rights in or related to the same,
that are developed, created, or conceived, in whole or in part, or worked on by
the Executive during the course of this Agreement.  Accordingly, the Executive
hereby agrees to disclose, deliver, and assign all legal and moral intellectual
property rights associated with such proprietary technology, inventions,
discoveries, improvements, modifications, trade secrets, and all works created
by the Executive to the Corporation, and further agrees to execute all patent
applications, and any further required documents necessary to document such
ownership and/or assignment and to take whatever other steps may be needed to
give the Corporation the full benefit of them.

 

9.2                               The Executive agrees that all copyrightable
materials generated or developed under this Agreement shall, upon creation, be
owned exclusively by the Corporation.  To the extent that any such materials may
not be considered owned by the Corporation under Applicable Laws, the Executive
hereby assigns to the Corporation the ownership of all copyrights in such
materials, without the necessity of any further consideration, and the
Corporation shall be entitled to register and hold in its own name all
copyrights in respect of such materials.  The Executive further waives and
agrees to waive any and all moral rights the Executive may have in any works
created during the Term of this Agreement.

 

ARTICLE 10
REASONABLENESS OF COVENANTS

 

10.1                        The Executive hereby agrees that all restrictions
contained in Article 8 and Article 9 are reasonable, valid and necessary
protections of the Corporation’s proprietary business interests and the
Executive hereby waives any and all defences to the strict enforcement thereof
by the Corporation.  If any covenant or provision of Article 8 or Article 9 is
held by a court of competent

 

15

--------------------------------------------------------------------------------


 

jurisdiction to be unreasonable or unenforceable by reason of its scope, then
such covenants will be given effect to in such reduced form as a court of
competent jurisdiction may hold to be reasonable and enforceable.  Furthermore,
if any covenant or provision of Article 8 or Article 9 is determined to be void
or unenforceable in whole or in part, for any reason, it shall be deemed not to
affect or impair the validity of any other covenant or provision of this
Agreement, which shall remain in full force and effect.  The provisions of
Article 8 and Article 9 shall remain in full force and effect notwithstanding
the termination of this Agreement for any reason.

 

10.2                        The Executive acknowledges and agrees that the
Corporation will suffer irreparable harm if the Executive breaches any of the
obligations under Article 8 or Article 9, and that monetary damages would be
impossible to quantify and inadequate to compensate the Corporation for such a
breach.  Accordingly, the Executive agrees that in the event of a breach, or a
threatened breach, by the Executive of any of the provisions of Article 8 or
Article 9, the Corporation shall be entitled to obtain, in addition to any other
rights, remedies or damages available to the Corporation at law or in equity, an
interim and permanent injunction, without having to prove damages, in order to
prevent or restrain any such breach, or threatened breach, by the Executive, or
by any or all of the Executive’s partners, employers, employees, servants,
agents, representatives and any other persons directly or indirectly acting for,
or on behalf of, or with, the Executive, and that the Corporation shall be
entitled to all of its costs and expenses incurred in obtaining such relief.

 

10.3                        The Executive agrees to honour the spirit and
intention of this Agreement by acting in a bona fide and good faith manner with
respect to the arrangement and organization of the Executive’s business and
affairs.

 

10.4                        For the purposes of Article 8 and Article 9,
“Corporation”, when referred to herein, shall include any associated,
affiliated, predecessor, successor or parent company of the Corporation.

 

ARTICLE 11
CORPORATE PROPERTY AND BUSINESS RECORDS

 

11.1                        The Executive agrees to promptly deliver to the
Corporation, upon termination of the Executive’s employment, or at any other
time when the Corporation so requests, all Corporate Property and Confidential
Information.  The obligation of confidentiality set forth in Article 8 shall
continue notwithstanding the Executive’s delivery of any such documents to the
Corporation.

 

11.2                        The Executive confirms that all of the Corporate
Property and Confidential Information which is required to be delivered to the
Corporation pursuant to this Article 11 constitute the exclusive property of the
Corporation.

 

ARTICLE 12
PRIVACY

 

12.1                       The Executive acknowledges and agrees that the
Executive will take all necessary steps to protect and maintain Personal
Information of the employees, consultants or customers of the Corporation
obtained in the course of the Executive’s employment with the Corporation.  The
Executive shall at all times comply, and shall assist the Corporation to comply,
with all Applicable Privacy Laws.

 

16

--------------------------------------------------------------------------------


 

12.2                        The Executive acknowledges and agrees that the
disclosure of the Executive’s Personal Information may be required as part of
the ongoing operations of the Corporation’s business, as required by law or
regulatory agencies, as part of the Corporation’s audit process, or as part of a
potential business or commercial transaction or as part of the Corporation’s
management of the employment relationship (the “Personal Information
Disclosure”), and the Executive hereby grants consent as may be required by
Applicable Privacy Laws to the Personal Information Disclosure.

 

ARTICLE 13
NOTICES

 

13.1                        Any Notice required to be given hereunder may be
provided by personal delivery, by registered mail or by facsimile to the Parties
hereto at the following addresses:

 

To the Corporation or the Board:

 

Lone Pine Resources Canada Ltd.

Suite 1100, 640-5th Ave S.W.,

Calgary AB,

T2P 3G4

 

Attention: Vice President, General Counsel & Corporate Secretary

 

To the Executive:

 

Tim Granger

(at the address of record on file with the Corporation)

 

13.2                        Any Notice, direction or other instrument shall, if
delivered, be deemed to have been given and received on the business day on
which it was so delivered, and if not a business day, then on the business day
next following the day of delivery, and, if mailed, shall be deemed to have been
given and received on the fifth day following the day on which it was so mailed,
and, if sent by facsimile transmission, shall be deemed to have been given and
received on the next business day following the day it was sent.

 

13.3                        Either Party may change his, her, or its address for
the sending of Notice to such Party by providing Notice to the other Party sent
in accordance with the provisions hereof.

 

ARTICLE 14
GENERAL

 

14.1                        The invalidity or non-enforceability of any
provision or portion of such provision of this Agreement in any respect shall
not affect this validity or enforceability of this or any of its other
provisions.  In the event that any provision or portion of such provision of
this Agreement is held invalid or unenforceable in whole or in part for any
reason by a court of competent jurisdiction, it shall be deemed not to affect or
impair the validity of any other covenant or provision of this Agreement, which
shall remain in full force and effect.

 

17

--------------------------------------------------------------------------------


 

14.2                        The Executive agrees that the breach or alleged
breach by the Corporation of any term, condition or covenant contained in this
Agreement, or any obligation owed to the Executive by the Corporation, shall not
affect the validity or enforceability of the covenants of the Executive set
forth in this Agreement.

 

14.3                        The provisions of Articles 8 through 12 and
Article 14 shall continue in effect notwithstanding termination of the
Executive’s employment and the termination of this Agreement for any reason.

 

14.4                        This Agreement, along with the Corporation’s
policies and the applicable benefit plans and agreements referred to herein,
constitute the entire agreement of the parties relating to the subject matter
hereof, and supersede all previous agreements, arrangements, and understandings,
whether express or implied, relating to the subject matter hereof.  No other
agreements, oral, implied or other, regarding the subject matter of this
Agreement shall be deemed to exist or bind the Parties. The Executive further
agrees that in entering into this Agreement, the Executive has not relied on any
warranty, representation, assurance or promise of any kind whatsoever other than
as expressly set out in this Agreement.

 

14.5                        This Agreement shall be construed and enforced in
accordance with the laws of the Province of Alberta.  The parties hereby attorn
to the exclusive jurisdiction of the Province of Alberta in order to settle any
disputes relating to this Agreement, except insofar as a court of another
jurisdiction is requested to enforce the restrictive covenants contained herein.

 

14.6                        This Agreement shall enure to the benefit of and be
binding upon the parties, together with their personal representatives,
successors and permitted assigns.  This Agreement is an employment agreement and
may not be assigned by either party without the prior consent of the other,
except that the Corporation may assign this agreement to any of its Affiliates
without the consent of the Executive.

 

14.7                        The Executive represents and warrants to the
Corporation that the Executive is free to enter into this Agreement and is not
barred by or subject to any contractual or other obligation that would be
violated by the execution or performance of this Agreement.

 

14.8                        The waiver by either party of any breach of the
provisions of this Agreement shall not operate or be construed as a waiver by
that party of any other breach of the same or any other provision of this
Agreement.

 

14.9                        This Agreement may not be amended or modified in any
way except by written consent of the Executive and the Corporation.

 

14.10                 This Agreement may be executed in counterparts, each of
which shall be an original and all of which together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the parties acknowledge and agree that they have read and
understand the terms of this Agreement, and that they have had an opportunity to
seek independent legal advice prior to entering into this Agreement, and that
they have executed this Agreement on the date first written above.

 

18

--------------------------------------------------------------------------------


 

 

 

 

 

LONE PINE RESOURCES CANADA LTD.

 

 

 

 

 

 

 

 

 

/s/ Patrick R. McDonald

 

 

 

 

Patrick R. McDonald

 

 

 

 

Director

 

 

 

 

 

SIGNED, SEALED & DELIVERED by the Executive in the presence of:

 

)

)

 

 

 

 

)

 

 

/s/ David Fitzpatrick

 

)

 

/s/ Tim Granger

Witness (Signature)

 

)

 

TIM GRANGER

 

 

) 

 

 

/s/ David Fitzpatrick

 

)

 

 

Witness (Print Name)

 

)

 

 

 

 

)

 

 

 

 

)

 

 

Address

 

)

 

 

 

 

)

 

 

 

 

)

 

 

City, Province and Postal Code

 

)

 

 

 

19

--------------------------------------------------------------------------------


 

SCHEDULE “A”

 

FINAL RELEASE

 

I, TIM GRANGER, of the City of Calgary, in the Province of Alberta, in
consideration of the amount of $[·], less statutory deductions required by law,
paid to me by LONE PINE RESOURCES CANADA LTD. (the “Corporation”) and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, do for myself and my executors and assigns hereby remise, release
and forever discharge the Corporation, and any associated, affiliated,
predecessor or parent corporation of the Corporation and their present and
former directors, officers, agents and employees, including each of their
respective successors, heirs, administrators and assigns, (the “Releasees”) from
all manner of actions, causes of action, debts, obligations, covenants, claims
or demands, whatsoever which I may ever have had, now have, or can, shall or may
hereafter have against the Releasees or any of them, by reason of or arising out
of any cause, matter or thing whatsoever done, occurring or existing up to and
including the present date and, in particular, without in any way restricting
the generality of the foregoing, in respect of all claims of any nature
whatsoever, past, present or future, directly or indirectly related to or
arising out of or in connection with my employment with the Corporation, as an
employee, officer and/or director, and the termination of my relationship with
the Corporation as an employee, officer and/or director, including, but not
limited to, any claims related to any entitlement I may have or may have had to
any payment or claim either at common law or under the Employment Standards Code
(Alberta), Alberta Human Rights Act, Personal Information Protection Act
(Alberta), or any other applicable legislation governing or related to my
employment with the Corporation.

 

AND FOR THE SAID CONSIDERATION I represent and warrant that I have not assigned
to any person, firm or corporation any of the actions, causes of action, claims,
suits, executions or demands which I release by this Release or with respect to
which I have agreed not to make any claim or take any proceeding therein.

 

IT IS FURTHER ACKNOWLEDGED that the payment to me includes full compensation and
consideration for the loss of my employment benefits as provided by the
Corporation and that all of my employment benefits and privileges shall cease on
the date of termination of my employment.  I further acknowledge that I have
received all benefits due to me and have no further claim against the Releasees
for such benefits.  I further accept sole responsibility to replace such
benefits which I wish to continue or to exercise conversion privileges where
applicable with respect to such benefits and, in particular, any life insurance
and long-term disability benefits.  In the event that I become disabled
following termination of my employment, I covenant not to sue the Releasees for
insurance or other benefits or loss of the same and hereby release the Releasees
from any and all further obligations or liabilities arising therefrom.

 

IT IS FURTHER ACKNOWLEDGED that I am in receipt of all wages, overtime pay,
vacation pay and general holiday pay and I further reconfirm that there are no
entitlements, overtime pay or wages due and owing to myself by the Corporation. 
I confirm and agree that I have not received any employment insurance benefits
from Human Resources and Skills Development Canada or from the Government of
Canada in any capacity, and I further confirm that there are no amounts owed or
outstanding by myself or the Corporation for employment insurance benefits.  I
hereby agree to indemnify and hold harmless the Releasees for any amounts owing
for employment insurance.  I further agree to indemnify and save harmless the
Releasees and shall be liable to the Releasees for any claims in regards to
non-deduction or insufficient deduction of taxes or employment insurance monies
in regards

 

20

--------------------------------------------------------------------------------


 

to the above payment made to me, including any legal costs, interest or
penalties as may be assessed or alleged against the Releasees.

 

IT IS HEREBY AGREED that the terms of this Release and the settlement between
myself and the Releasees will be kept confidential.  No party hereto shall
communicate any such terms to any third party under any circumstances
whatsoever, excepting any necessary communication with their legal and financial
advisors, as required, on the express condition that they maintain the
confidentiality thereof, and any disclosure which is required by law, although
either party shall be at liberty to disclose to third parties that a mutually
acceptable Release and settlement was agreed upon.  The invalidity and
unenforceability of any provision of this Release shall not affect the validity
or enforceability of any other provision of this Release, which shall remain in
full force and effect.

 

I ACKNOWLEDGE that the satisfactory arrangements made between me and the
Releasees do not constitute any admission of liability by or on behalf of the
Releasees.

 

I HEREBY DECLARE that I have read all of this Release, fully understand the
terms of this Release and voluntarily accept the consideration stated herein as
the sole consideration for this Release for the purpose of making a full and
final settlement with the Releasees.  I further acknowledge and confirm that I
have been given an adequate period of time to obtain independent legal counsel
regarding the meaning and the significance of the terms herein and the covenants
mutually exchanged.

 

DATED this                 day of                           , 20    .

 

 

 

 

 

TIM GRANGER

 

 

 

 

 

WITNESS (Signature)

 

 

 

 

 

WITNESS (Print Name)

 

 

21

--------------------------------------------------------------------------------